Citation Nr: 0112446	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-13 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension in the amount of $9,045.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to 
August 1946.  He died on September [redacted], 1971.  The appellant 
was recognized as his surviving spouse by the Veterans 
Administration in June 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in April 1999 by the Committee on 
Waivers and Compromises of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

FINDINGS OF FACT

1.  The appellant, who was receiving VA pension benefits, was 
notified by VA in 
March 1991, November 1993, and March 1995 that it was her 
obligation to notify VA of any receipt of other income, to 
include payments from the Social Security Administration.

2.  In December 1997, the appellant began to receive Social 
Security benefits.

3.  The appellant did not notify VA of her receipt of Social 
Security benefits, a fact which VA discovered through a 
computer matching program.

4.  The appellant's receipt of income above the income 
limitation for VA pension resulted in an overpayment to her 
of $9,045.

5.  The appellant was solely at fault in the creation of her 
debt to the Government.

6.  The appellant's monthly income exceeds her monthly 
expenses by over $230 per month.

7.  Recovery of the overpayment would not deprive the 
appellant of basic necessities.

8.  Waiver of recovery of the debt would result in unjust 
gain to the appellant.


CONCLUSION OF LAW

Recovery of the overpayment of death pension benefits in the 
amount of $9,045 would not be against the principles of 
equity and good conscience, and the criteria for waiver of 
recovery of the overpayment are not met.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 1.963, 1.965 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  In the 
instant case, the Board finds that the RO complied with the 
requirements of the statute. The appellant did not identify 
any additional relevant evidence to be obtained by the RO.  
She was notified of the law and regulations applicable to her 
case and afforded an opportunity to provide information 
concerning her financial status.  The Board concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim and the Board 
will proceed to consider the claim on the merits. See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A). 

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue.  She has, however, 
made contentions which relate to the question of her relative 
degree of fault in the creation of the debt.  Because the 
appellant has not questioned the validity of the 
indebtedness, and because the Board is satisfied that the 
debt was properly created, that question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).  

The appellant has stated that, in December 1997, within one 
month of the award to her of Social Security benefits, she 
reported the receipt of $806 per month in such benefits to 
the VA RO in Newark, New Jersey, by filing an Eligibility 
Verification Report (EVR).  She has also stated that, in 
April 1998, she filed an amended EVR at the Newark RO showing 
the amount of her Social Security benefits as $823 per month.  
No such documents received from the appellant are contained 
in the claims file.  There is a presumption that, if the 
appellant had mailed EVRs to the RO in Newark, the Postal 
Service would have delivered the documents to the  RO and RO 
personnel would have filed them in the veteran's claims file.  
This is called the "presumption of regularity".  The United 
States Supreme Court has held that principles of 
administrative regularity dictate a presumption that 
government officials have properly discharged their official 
duties.  United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926).  The presumption of regularity may be 
rebutted by clear evidence to the contrary.  See Rosler v. 
Derwinski, 1 Vet. App. 241, 242 (1991).  As the appellant has 
submitted no evidence to substantiate or corroborate her 
contention that she notified VA that she was in receipt of 
Social Security benefits, the Board finds that the 
presumption of regularity has not been rebutted.  The Board 
finds as a fact that the appellant did not file EVRs in 
December 1997 and April 1998.  She was thus solely at fault 
in the creation of her debt in the amount of $9045, because 
VA only learned of her receipt of benefits from the Social 
Security Administration through a computer matching program 
with that agency. 

The RO considered the facts in this case, and concluded that 
the veteran had not demonstrated fraud, willful 
misrepresentation, or bad faith in the creation of the 
overpayment now at issue.  Notwithstanding this, however, the 
Board must render an independent determination in this 
regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
Because there appears to be no indication in the record of an 
intent to deceive or to seek unfair advantage by the 
appellant, no legal bar to the benefit now sought is present.  
Id.

The sole remaining question for Board consideration is 
whether it would be against equity and good conscience for VA 
to require repayment of the indebtedness.  In this regard, 
there shall be no recovery of such an indebtedness under laws 
administered by the Secretary of Veterans Affairs when it is 
determined that such recovery would be against equity and 
good conscience.  See 38 U.S.C.A. § 5302(a).  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 
38 C.F.R. § 1.965(a).  In making such a decision, 
consideration will be given to such factors as the relative 
fault of the debtor vis-a-vis VA, whether collection of the 
debt would deprive the debtor of life's basic necessities, 
whether withholding all or part of the veteran's monetary 
benefits by way of recoupment would nullify the objective for 
which such benefits were intended, whether failure to make 
restitution would result in unfair gain to the debtor, and 
whether the appellant's reliance on VA benefits resulted in 
her relinquishment of a valuable right or his incurrence of a 
legal obligation.  Id.

In April 1989, the appellant filed a financial status report 
showing that her monthly income exceeded her monthly expenses 
by $236.80.  Since that time, she has not indicated to VA 
that there has been any change in her financial status.  The 
Board, therefore, finds that recovery of her indebtedness to 
the Government would not deprive her of basic necessities and 
her failure to make restitution would result in unfair gain 
to her.  There is no evidence that she had incurred any legal 
obligations or relinquished any valuable rights in reliance 
on receipt of VA pension benefits.  The Board concludes that 
recovery of the indebtedness would not be against equity and 
good conscience, and entitlement to a waiver is not 
established.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991). 


ORDER

Entitlement to waiver of recovery of an overpayment of death 
pension in the amount of $9,045.00 is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

